             Case 2:21-cr-00007-MCE Document 194 Filed 07/29/21 Page 1 of 2


 1 Eduardo Garnica, Esq.
   Garnica Law Office, PC
 2 2251 Florin Road, Suite 19
   Sacramento, CA 95822
 3 Telephone: (916) 617-0507
   Email: eddie@eduardogarnica.com
 4 Attorney for Mateo Elias Guerrero Gonzales

 5
                                 IN THE UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-0007-MCE
 9                                 Plaintiff,            STIPULATION REGARDING ORDER TO
                                                         MODIFY THE DEFENDANT’S CONDITIONS OF
10                          v.                           RELEASE; [PROPOSED] FINDINGS AND ORDER
11   MATEO ELIAS GUERRERO GONZALES,
12                                Defendant.
13

14

15                                               STIPULATION

16          The Defendant, Mateo Elias Guerrero Gonzales, by and through his counsel of record, and

17 Plaintiff, the United States of America, by and through Assistant United States Attorney, David W.

18 Spencer, hereby stipulate as follows:

19

20          1.      On March 3, 2021, the Court ordered conditions of release for the Defendant.

21          2.      The parties agree and stipulate, and request that the Court modify the conditions of

22 release to add the following conditions:

23

24               1. You must refrain from any use of alcohol or any use of a narcotic drug or other controlled

25                  substance without a prescription by a licensed medical practitioner; and you must notify

26                  Pretrial Services immediately of any prescribed medication(s). However, medicinal

27                  marijuana prescribed and/or recommended may not be used;

28               2. You must participate in a program of medical or psychiatric treatment, including

                                                         1
             Case 2:21-cr-00007-MCE Document 194 Filed 07/29/21 Page 2 of 2


 1                 treatment for drug or alcohol dependency, as approved by the pretrial services officer.

 2                 You must pay all or part of the costs of the counseling services based upon your ability to

 3                 pay, as determined by the pretrial services officer;

 4              3. You must participate in a cognitive behavioral therapy program as directed by the pretrial

 5                 services officer. Such programs may include group sessions led by a counselor or

 6                 participation in a program administered by the Pretrial Services office.

 7              4. All prior orders not in conflict will remain in full force and effect.

 8

 9         3.      Nothing in this stipulation and order shall be used or interpreted as an admission of lack

10 of compliance with previous conditions of release.

11         IT IS SO STIPULATED.

12
     Dated: July 27, 2021                                     /s/ Eduardo Garnica
13                                                            Eduardo Garnica
                                                              Counsel for Mateo Elias
14                                                            Guerrero Gonzales
15
     Dated: July 27, 2021                                     /s/ David W. Spencer
16                                                            David W. Spencer
                                                              Assistant United States Attorney
17

18
                                    [PROPOSED] FINDINGS AND ORDER
19
           IT IS SO FOUND AND ORDERED this ____
                                            28 day of July, 2021.
20

21

22

23

24

25

26

27

28

                                                          2
